DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
 The following is an examiner' s statement of reasons for allowance: Claim 1, for which Claims 2-20 depends, teaches steps: “providing a first loading plate, wherein the first loading plate comprises a substrate, a conductive layer, and a metal interface layer, the conductive layer and the metal interface layer are sequentially overlapping on the substrate, a bottom surface of the metal interface layer is detachably connected to the conductive layer, and the metal interface layer is conductive; forming a second loading plate overlapping on the metal interface layer by electroplating the first loading plate, wherein the second loading plate has a first surface and a second surface opposite to the first surface, the second surface is connected to a top surface of the metal interface layer; forming a corrosion-blocking layer on the first surface of the second loading plate by electroplating the second loading plate, wherein the corrosion-blocking layer is conductive; forming a multi-layer circuit structure on the corrosion-blocking layer, wherein the multi-layer circuit structure comprises a top-layer circuit, a top dielectric layer, an inner-layer circuit, and an inner dielectric layer, wherein the top-layer circuit, the top dielectric layer, the inner-layer circuit, and the inner dielectric layer are sequentially overlapping on the corrosion-blocking layer, and the top-layer circuit is electrically connected to the inner-layer circuit; disposing a first electroplating seed layer on the inner dielectric layer; forming a first patterned photoresist layer on the first electroplating seed layer; forming a bottom-layer circuit on the inner dielectric layer by electroplating the first electroplating seed layer, wherein the bottom-layer circuit is electrically connected to the inner-layer circuit; forming a second patterned photoresist layer on the bottom-layer circuit and the first patterned 
MAEDA (US20110284269) is the closest prior art. 
MAEDA discloses a structure similar to applicant’s invention but does not teach the exact order of steps as required for this invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is presented in the Notice of References Cited.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MA/Examiner, Art Unit 2848                                                                                                                                                                                                        
/Timothy J. Dole/Supervisory Patent Examiner, Art Unit 2848